Citation Nr: 1729267	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  He died in December 2006 and the appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a hearing before a Veterans Law Judge in the April 2009 Substantive Appeal.  Although a hearing was scheduled to take place on March 6, 2017, the record indicates that the hearing was postponed.  

In a June 2017 Motion for Remand, the appellant argued that his hearing had been postponed until March 8th, but he was unable to attend and requested that it be rescheduled.  It was noted that the claims file contains a Report of Contact which documents his request to reschedule the hearing, but that this request had not been acknowledged by the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request.  Therefore, the Board finds that this action must be performed before adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to schedule the appellant for a hearing to be held at the RO before a Veterans Law Judge at the earliest possible opportunity.  The appellant should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

The appellant has the right to submit additional argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

